Case: 11-20256     Document: 00511813866         Page: 1     Date Filed: 04/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 6, 2012
                                     No. 11-20256
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DANIEL ANYADIKE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-559-6


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Daniel Anyadike appeals his jury trial conviction for conspiracy to
fraudulently obtain immigration documents. Anyadike argues that the evidence
was insufficient because the Government failed to prove that he joined a
conspiracy. He states that the Government proved the existence of individual
transactions or multiple conspiracies rather than a single conspiracy. Anyadike
further argues that his relationship with Sylvester Ogueri was nothing more
than a “buyer-seller” relationship, that a conspiracy charge cannot stand on such

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20256    Document: 00511813866      Page: 2    Date Filed: 04/06/2012

                                  No. 11-20256

a relationship, and that he cannot be convicted of conspiring with a government
agent.
      We view the evidence in the light most favorable to the verdict and will
uphold a jury’s verdict if a rational trier of fact could conclude that the elements
of the offense were established beyond a reasonable doubt. United States v.
Percel, 553 F.3d 903, 910 (5th Cir. 2008). A conspiracy exists where (1) two or
more people agree to pursue an unlawful objective, (2) the defendant knows
about the unlawful objective and agrees to join the conspiracy, and (3) at least
one member of the conspiracy commits an overt act in furtherance of the
conspiracy’s objective. United States v. Freeman, 434 F.3d 369, 376 (5th Cir.
2005).
      The buyer-seller analogy employed by Anyadike in his argument is
inapposite. The evidence established that Anyadike and Ogueri met with Agent
Santana to discuss arrangements to illegally obtain immigration documents.
Ogueri acted on Anyadike’s behalf in making payments and setting up meetings.
Thus, Anyadike and Ogueri shared the same object of the conspiracy and agreed
to violate the laws in this manner. See United States v. Maseratti, 1 F.3d 330,
336 (5th Cir. 1993). Additionally, Anyadike’s conviction is based on conspiring
with Ogueri rather than Agent Santana. There is nothing in the record to
suggest that Ogueri was acting as a government informant. As Anyadike and
Ogueri were true conspirators, the conspiracy conviction was proper. See Sears
v. United States, 343 F.2d 139, 142 (5th Cir. 1965).
      Anyadike’s argument that the Government proved individual transactions
or multiple conspiracies rather than a single conspiracy also fails. “There is no
requirement that every member must participate in every transaction to find a
single conspiracy. Parties who knowingly participate with core conspirators to
achieve a common goal may be members of an overall conspiracy.” United States
v. Richerson, 833 F.2d 1147, 1154 (5th Cir. 1987). It is not necessary to know the
identity of other members of the conspiracy so long as the conspirators all dealt

                                         2
   Case: 11-20256    Document: 00511813866      Page: 3    Date Filed: 04/06/2012

                                  No. 11-20256

with a pivotal figure who “directs and organizes the illegal activity.” United
States v. Thomas, 12 F.3d 1350, 1357 (5th Cir. 1994) (internal quotation marks
and citation omitted).
      The evidence showed that Anyadike and other conspirators dealt with
Ogueri, who was a key figure in the conspiracy. The conspirators, including
Anyadike, shared the common goal of fraudulently obtaining immigration
documents. Ogueri contacted Agent Santana, provided Agent Santana with
information, arranged meetings, negotiated the price, and made payments on
behalf of the conspirators. Anyadike and the other conspirators met with Ogueri
and Agent Santana in the same locations at the same time. Thus, there was
sufficient evidence to establish that Anyadike was part of a single conspiracy.
See United States v. Morris, 46 F.3d 410, 415 (5th Cir. 1995). Moreover, even if
the Government proved multiple conspiracies, Anyadike’s substantial rights
were not affected because there was sufficient evidence of Anyadike’s
involvement in one conspiracy. See United States v. Jackson, 978 F.2d 903, 911
(5th Cir. 1992); see also United States v. Lokey, 945 F.2d 825, 832 (5th Cir. 1991).
      A rational trier of fact could have found beyond a reasonable doubt that
Anyadike was guilty of conspiring to fraudulently obtain immigration
documents. See Percel, 553 F.3d at 910. Accordingly, the judgment of the
district court is AFFIRMED.




                                         3